DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/14/2020 has been entered. Claims 1-10 remain pending.

Response to Argmuments
Applicant's arguments filed 09/14/2020, particularly with respect to the rejection of Claims 1-5 and 7-10 in view of Brannon, Jr. et al ((US 2007/0024706), hereinafter “Brannon”)  have been fully considered but they are not persuasive. Applicant argues that none of the cited sections of Brannon relate to the detection and automatic tracking of targets within a video stream by analysis of the video stream.
Examiner respectfully disagrees. In response to applicant’s argument that Brannon does not disclose “at least one dynamically configurable tracking device, receiving said at least one video stream, adapted for detection and automatic tracking of at least one target by analysis of said at least one video stream” as recited in Claim 1, and similarly required by the language of Claim 9, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The claim limitations recite an “adaptive” system with a tracking device that is “dynamically configurable,” with the positively recited purpose or intended use of adjusting the configuration of the tracking device such that it is “adapted for” detection and automatic tracking of the target. While the 
Applicant argues Brannon’s process relies upon user manipulation of HQ-ROI windows, which cannot anticipate “detection and automatic tracking of at least one target by analysis of said at least one video stream” as the claim requires that the dynamically configurable tracking device performs such operations, not a user. 
Examiner respectfully disagrees. As discussed above, the claimed “detection and automatic tracking of at least one target by analysis of said at least one video stream” is a statement of intended use not patentably distinguishing over the applied art. Brannon’s process at ([0069-0074]) relates to the configuration of the tracking device use for video stream analysis. The claim is silent as to whether user interaction is required or prohibited in performing the configuration of the tracking device, therefore the user interaction with the HQ-ROI windows disclosed in Brannon ([0028, 0069]) does not prevent the structure and configuration disclosed in Brannon from anticipating the recited limitations.
Applicant further argues that “detection” as disclosed by Brannon relates to detection of the presence of a video source, and not detection of targets therein.
Examiner respectfully disagrees. The “detection” as disclosed by Brannon not only detects the presence of a video source, but also analyzes available streams to determine the identity, capability, viewing availability, as well as any type of other video stream selection parameters and policies ([0069-
For these reasons, Brannon continues to anticipate the recited claim limitations, and the rejections are maintained.
Applicant's arguments filed 09/14/2020, particularly with respect to the rejection of Claim 6 in view of Brannon, Jr. et al ((US 2007/0024706), hereinafter “Brannon”), modified by Shellshear et al (US 2011/0128374)  have been fully considered but they are not persuasive. 
Applicant argues that neither reference discloses or suggests, alone or in combination, a calculator to "determine at least one metric performance value of said at least one tracking device" where "at least one device for measurement of at least one value representative of a demand for hardware resources by said at least one tracking device, wherein the calculator is adapted to calculate said at least one metric performance value starting from said at least one measured value," as recited by claim 1, therefore it follows then that the combination of references also fails to disclose the additional features of the calculator as recited by claim 6.
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, therefore for the reasons discussed above the rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Brannon, Jr. et al (US 2007/0024706), hereinafter “Brannon”.
Regarding Claim 1, Brannon teaches an adaptive system for automatic tracking of a target in at least one video stream ([0069], Fig. 4, video stream selection methodology 400 implemented using the disclosed systems and methods, for example, in conjunction with a video display system 100, 200 or 300 of FIG. 1, 2 or 3, respectively), comprising:
at least one dynamically configurable tracking device ([0069], Fig. 4, video stream selection methodology 400 begins in step 402 with activation of client viewing application (CVAP) 122), receiving said at least one video stream ([0069], Fig. 4, upon activation, CVAP 122 either detects the identity of available video source/s 102, or may be configured to know the identity of available video source/s 102 in step 404, [0060], video access component 206 is configured to receive the input video streams on network medium 305, scale and/or transcode, and/or extract spatial portions of, these streams into various rate and resolution video streams, and, is in turn coupled to communicate these multiple digital video streams across computer network medium 112 to multiple client viewing applications CVAP 122a-122n), adapted for detection and automatic tracking of at least one target by analysis of said at least one video stream ([0028], systems and methods that may be implemented to provide high-quality regions of interest (HQ-ROIs) viewing within an overall scene by enabling one or more HQ-ROIs to be viewed in a controllable fashion, [0032], disclosed systems and methods may be beneficially implemented for surveillance applications or, for example, for other types of video viewing applications such as in situations where multiple video sources (e.g., video cameras) are viewed simultaneously, [0110], quality benefits surround the ability to receive high-quality, high resolution video of an area, or object, without 
a calculator to determine at least one metric performance value of said at least one tracking device ([0071], Fig. 4, CVAP 122 may obtain and monitor video stream selection parameter information in step 412, this video stream selection parameter information may include one or more attributes of video streams available from the video source/s 102 identified in step 406, queried video source/s 102 may respond with attribute information (e.g., video rates and resolution information including bit rate, frame rate and video stream resolution, spatial region definitions for ROIs) concerning digital video streams 110 available from the queried video source 102),
a corrector of at least one configuration parameter of said least one tracking device as a function of said at least one metric performance value ([0074], Fig. 4, in step 414 CVAP 122 selects particular video stream/s from the available video streams determined in step 412, e.g., based on one or more stream selection parameters obtained in step 412, CVAP 122 may analyze a variety of dynamic stream selection parameters (e.g., parameters related to system, network, and resource states), alone or in various combinations, to determine the optimal viewing stream selected for a given video display mode, configuration data regarding limits, modes, etc., may also be factored into any analysis performed, dynamic adaptation to changing conditions may be achieved, e.g., for a given resolution of a single viewing mode, the frame rate may be changed upon detection of a change in computer resource load or network traffic, the frame rate may be dropped as necessary to maintain a given resolution upon an increase in compute resource load or increase in network bandwidth load),
at least one dynamic configurator of said at least one tracking device by application of said at least one corrected configuration parameter ([0074], Fig. 4, in step 416, CVAP 122 then displays the selected video stream/s on video display component 140 in accordance with internal viewing display ~continually updating the display to implement the stream selection logic applied in steps 412-416 for dynamic adaptation to changing system conditions)), and
at least one device for measurement of at least one value representative of a demand for hardware resources by said at least one tracking device, wherein the calculator is adapted to calculate said at least one metric performance value starting from said at least one measured value ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry parameters that indicate the number of, location of, and type of video windows per screen layout along with associated input stream parameters, video display processor resource status (e.g., memory availability, compute load, etc.) of viewing client 120 may be obtained, for example, by querying operating system functions that provide CPU and memory utilization information or by using internal processing statistics, bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and data/packet loss or by analyzing I/O (interrupt, scheduling, and event) rates within the system, resource status of video source/s 102 may be obtained, for example, by querying/reading statistics from video source/s 102 or from receiving periodic real-time status updates from video source/s 102 (~demand of resources in all aspects of the system from the video sources, through the network, to the processing computer and display device considered in Step 412 when evaluating system performance for stream selection)).
Regarding Claim 2, Brannon teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brannon further teaches at least one video capture device, connected in data transmission to said at least one tracking device to supply said at least one video stream ([0058], Fig. 3, video delivery 
Regarding Claim 3, Brannon teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brannon further teaches wherein each tracking device is configurable using at least one of the configuration parameters of the set composed of: a number of images to be processed or interpreted per second in said at least one video stream, an image resolution, and a maximum number of targets to be detected and tracked in said at least one video stream ([0074], CVAP 122 may analyze a variety of dynamic stream selection parameters (e.g., parameters related to system, network, and resource states), alone or in various combinations, to determine the optimal viewing stream selected for a given video display mode, configuration data regarding limits, modes, etc., may also be factored into any analysis performed, dynamic adaptation to changing conditions may be achieved, e.g., for a given resolution of a single viewing mode, the frame rate may be changed upon detection of a change in computer resource load or network traffic, the frame rate may be dropped as necessary to maintain a given resolution upon an increase in compute resource load or increase in network bandwidth load, [0072], CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 (~number of active views indicates number of targets/areas to be detected/monitored at once)).
Regarding Claim 4, Brannon teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brannon further teaches wherein said at least one measurement device is adapted to measure at least one of the values of the set composed of: an operating frequency of central hardware and/or ~usage ratio of allocated memory space), bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and data/packet loss or by analyzing I/O (interrupt, scheduling, and event) rates within the system (~data input/output flow rate), resource status of video source/s 102 may be obtained, for example, by querying/reading statistics from video source/s 102 or from receiving periodic real-time status updates from video source/s 102).
Regarding Claim 5, Brannon teaches all aspects of the claimed invention as disclosed in Claim 4 above. Brannon further teaches wherein the calculator is adapted to calculate said at least one metric performance value in the form of at least one of the values of the set composed of: a fraction of the maximum operating frequency of central hardware and/or graphic processing units on demand by said at least one tracking device, the usage ratio of allocated memory space for said at least one tracking device, a fraction of the maximum data input or output flow rate to/from said at least one tracking ~usage ratio of allocated memory space), bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and data/packet loss or by analyzing I/O (interrupt, scheduling, and event) rates within the system (~data input/output flow rate), resource status of video source/s 102 may be obtained, for example, by querying/reading statistics from video source/s 102 or from receiving periodic real-time status updates from video source/s 102).
Regarding Claim 7, Brannon teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brannon further teaches several tracking devices, simultaneously receiving respectively several video streams ([0058], Fig. 3, video delivery system 300 includes multiple separate video source components 102a-102n each coupled to deliver one or more digital video streams to video access component 206 via a computer network 305, [0060], video access component 206 is configured to receive the input video streams on network medium 305, scale and/or transcode, and/or extract spatial portions of, these streams into various rate and resolution video streams, and, is in turn coupled to 
Regarding Claim 8, Brannon teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brannon further teaches wherein each tracking device is adapted for detection and simultaneous automatic tracking of several targets by analysis of the video stream that it receives ([0028], systems and methods that may be implemented to provide high-quality regions of interest (HQ-ROIs) viewing within an overall scene by enabling one or more HQ-ROIs to be viewed in a controllable fashion, [0032], disclosed systems and methods may be beneficially implemented for surveillance applications or, for example, for other types of video viewing applications such as in situations where multiple video sources (e.g., video cameras) are viewed simultaneously, [0060], video access component 206 is configured to receive the input video streams on network medium 305, scale and/or transcode, and/or extract spatial portions of, these streams into various rate and resolution video streams, and, is in turn coupled to communicate these multiple digital video streams across computer network medium 112 to multiple client viewing applications CVAP 122a-122n (~tracking several regions of interest and the targets within those regions simultaneously)).
Regarding Claim 9, Brannon teaches an adaptive method for automatic tracking of a target in at least one video stream ([0069], Fig. 4, video stream selection methodology 400 implemented using the disclosed systems and methods, for example, in conjunction with a video display system 100, 200 or 300 of FIG. 1, 2 or 3, respectively), comprising:
analyzing said at least one video stream using at least one dynamically configurable tracking device ([0069], Fig. 4, video stream selection methodology 400 begins in step 402 with activation of client viewing application (CVAP) 122), receiving said at least one video stream ([0069], Fig. 4, upon activation, CVAP 122 either detects the identity of available video source/s 102, or may be configured to know the identity of available video source/s 102 in step 404, [0060], video access component 206 is 
calculating at least one metric performance value of said at least one tracking device ([0071], Fig. 4, CVAP 122 may obtain and monitor video stream selection parameter information in step 412, this video stream selection parameter information may include one or more attributes of video streams available from the video source/s 102 identified in step 406, queried video source/s 102 may respond with attribute information (e.g., video rates and resolution information including bit rate, frame rate and video stream resolution, spatial region definitions for ROIs) concerning digital video streams 110 available from the queried video source 102),
correcting at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value ([0074], Fig. 4, in step 414 CVAP 122 selects particular video stream/s from the available video streams determined in step 412, e.g., based on one or more stream selection parameters obtained in step 412, CVAP 122 may analyze a variety of dynamic stream 
dynamic configuring said at least one tracking device (14 1, . . . , 14 n) by application of said at least one corrected configuration parameter ([0074], Fig. 4, in step 416, CVAP 122 then displays the selected video stream/s on video display component 140 in accordance with internal viewing display modes determined in step 408, video stream selection and display logic 410 may then continue by repeating steps 412 through 416 during the video delivery process, as indicated by arrow 418 (~continually updating the display to implement the stream selection logic applied in steps 412-416 for dynamic adaptation to changing system conditions)), and
measuring at least one value representative of a demand by said at least one tracking device for hardware resources, wherein the calculation of the at least one metric performance value is made from said at least one measured value ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry parameters that indicate the number of, location of, and type of video windows per screen layout along with associated input stream parameters, video display processor resource status (e.g., memory availability, compute load, etc.) of viewing client 120 may be obtained, for example, by querying operating system functions that provide CPU and memory utilization information or by using internal processing statistics, bandwidth load of network 112 may be obtained, for example, by querying/reading ~demand of resources in all aspects of the system from the video sources, through the network, to the processing computer and display device considered in Step 412 when evaluating system performance for stream selection)).
Regarding Claim 10, Brannon teaches a non-transitory computer readable medium including a program comprising machine readable instructions for the execution of steps in an adaptive method for automatic tracking of a target in at least one video stream according to claim 9, when said program is run on a computer ([0088], Fig. 5, a video source 102 in the form of a digital multi-stream camera device is connected to a network 112, and a viewing client 120 in the form of a Personal Computer (PC) viewing console with a client viewing application (software) 122 executing thereon is also connected to the network 112, [0069], Fig. 4 illustrating one exemplary embodiment of video stream selection methodology 400 that may be implemented using the disclosed systems and methods, for example, in conjunction with a video display system 100, 200 or 300 of FIG. 1, 2 or 3, respectively (~figures illustrate methodology of CVAP implemented as an application/software run on a computer)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brannon, Jr. et al (US 2007/0024706), hereinafter “Brannon”, in view of Shellshear et al (US 2011/0128374).
Regarding Claim 6, Brannon teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brannon fails to teach wherein the calculator is adapted to calculate a number of images processed or interpreted per second in said at least one video stream by said at least one tracking device from a list of time-dating values that it receives, at which said at least one tracking device starts and finishes its processing cycles of said at least one video stream.
In the same field of endeavor, Shellshear teaches wherein the calculator is adapted to calculate a number of images processed or interpreted per second in said at least one video stream by said at least one tracking device from a list of time-dating values that it receives, at which said at least one tracking device starts and finishes its processing cycles of said at least one video stream ([0066-0071], examines a set of behavior modes to find a closest match to the video object information associated with a detected object (~video stream of detected object), taking into consideration the amount of data examined so far, where the default value is the worst possible abnormality score and is modified by the number of frames processed so far, where equation (1) shows calculating the number of frames processed so far as num_frames_processed/ initialization_period, num_frames_processed is the number of frames processed so far by the system; and the initialisation_period is the number of frames in which the user considers is the Abnormal Behaviour Detection System scene knowledge to be incomplete (in the exemplary embodiment, the default initialisation_period is set to be equivalent to ~discloses calculating the number of frames processed between the start and stop times of the initialization period, where this calculation is then used for further analysis of the object tracked in the video stream)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic adaptation of video stream analysis parameters and performance based on changing system conditions, as taught in Brannon, to further include consideration of the number of frames processed per second within the analysis cycle of the system among the performance and configuration parameters, as taught in Shellshear, in order to improve the automatic classification of detected objects and events within a video stream as relevant or of interest while minimizing the demand on memory and system resources. (See Shellshear [0007-0009, 0033])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641